Citation Nr: 9923107	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-04 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's Syndrome

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The appellant had active military service from  April 1969 to 
December 1970 and from December 1974 to November 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1984 the RO assigned a 10 percent disability 
rating for tinnitus and continued a noncompensable evaluation 
for bilateral high frequency hearing loss.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1985, the RO denied service connection for Meniere's 
Syndrome, labyrinthitis, otitis media and externa, and 
migraine headaches.  It also continued its evaluations for 
tinnitus and hearing loss.  The notice provided with the 
decision referred only to tinnitus and hearing loss.  The 
appellant filed a timely notice of disagreement with the 
claim.  The RO never provided the appellant with a statement 
of the case (SOC).  

A claim of service connection for Meniere's Syndrome was made 
in February 1997.  The RO denied the appellant because new 
and material evidence had not been presented to reopen the 
claim.  

The Board remanded this case for due process reasons in 
February 1999.  The Board decision noted that the appellant 
had been given improper notice by the RO in its March 1985 
rating decision denying service connection for Meniere's 
Syndrome, labyrinthitis, otitis media and externa, and 
migraine headaches.  It noted that the appellant had filed a 
timely notice of disagreement but had not been afforded a 
statement of the case (SOC) on any of these issues.  

As a result, the Board concluded that the appellant's service 
connection claims had never become final, and that new and 
material evidence to reopen the claim was therefore not 
required.  

The Board further noted that the appellant had not been 
provided with an SOC for the issue of increased evaluations 
for hearing loss and tinnitus.  

In light of these procedural defects, the Board remanded with 
the following instructions (in pertinent part):  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for Meniere's disease 
with consideration of all of the evidence 
of record and all applicable laws and 
regulations.

3.  The RO must also issue an SOC on the 
issue of entitlement to increased 
evaluations for hearing loss and 
tinnitus.  A clear statement of 
procedural and appellate rights must be 
included.

Following the issuance of this decision, the RO issued a 
supplemental statement of the case (SSOC) dated April 1999 in 
which it solely adjudicated the issue of whether new and 
material evidence to reopen the claim for service connection 
of Meniere's Syndrome.  The RO concluded that new and 
material evidence had not been submitted.  The RO issued 
another SSOC adjudicating the same issue in May 1999.  

The body of these SSOCs appear to discuss the issue of 
service connection for Meniere's Syndrome.  The RO's 
consideration of the issue of service connection in the body 
of these SSOCs is insufficient because the RO did not provide 
the appellant with an SOC notifying him of the laws and 
regulations pertaining to service connection which would 
allow him to perfect his appeal.  Furthermore, the RO 
specifically stated in its decision heading that it was not 
reopening the claim of service connection for Meniere's 
Syndrome because new and material evidence had not been 
submitted.  It did not specifically indicate that it was 
adjudicating the issue of service connection for Meniere's 
Syndrome.  

Therefore, the Board finds that the RO did not adequately 
adjudicate the issue of service connection for Meniere's 
Syndrome because it specifically stated that it was 
adjudicating the issue of new and material evidence to reopen 
and because the RO still has not provided the appellant with 
an SOC notifying him of the laws and regulations pertaining 
to his current claim for service connection of Meniere's 
Syndrome.  When there has been an initial RO adjudication of 
a claim and an NOD has been filed as to its denial, the 
appellant is entitled to an SOC, and the RO's failure to 
issue an SOC is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  




The Board also notes that an SOC was never issued for the 
issues of service connection for labyrinthitis, otitis media 
and externa, and migraine headaches.  It is unclear whether 
the appellant wishes to continue his appeal on these issues.  

Regarding the appellant's claims for an increased evaluation 
for tinnitus and a compensable evaluation for high frequency 
hearing loss, the Board notes that in April 1999 the RO 
issued a statement of the case continuing its 10 percent 
rating for tinnitus and its noncompensable rating for 
bilateral high frequency hearing loss.  

With regard to this issue, the Board is unable to locate in 
the record the existence of a recent VA examination.  The 
record shows that the most recent hearing examination was 
conducted in February 1997.  However, this examination was 
not sufficiently thorough because it did not specify numeric 
findings with regard to puretone thresholds.  Regardless, the 
examination is over two years old.  The record indicates that 
the most recent VA examination provided for hearing loss and 
tinnitus was conducted in August 1984.  VA must provide a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App.  540, 542 (1994).  

The Board notes that the appellant has been already assigned 
the maximum rating for tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  On remand, the RO is directed to 
ascertain whether the appellant wants to continue his appeal 
on this specific matter.  

The Board also notes that the VA Schedule for Rating 
Disabilities that addresses the ear and other sense organs 
has recently been amended, effective June 10, 1999.  64 Fed. 
Reg. 25202 (1999).  Thus, the regulatory criteria governing 
the evaluation of the veteran's bilateral hearing loss 
changed while his claim was pending.  The appellant and his 
representative should be notified of these changes.  




Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should provide the appellant 
with a supplemental statement of the case 
notifying him of the law as amended, 
effective June 10, 1999, for the VA 
Schedule for Rating Disabilities for the 
ears.  The RO should ask the appellant 
whether he wants to continue his appeal 
for entitlement to an increased 
evaluation for tinnitus.  In doing so, 
the RO should specify to the appellant 
that he has already been assigned the 
maximum rating for tinnitus.  If the 
appellant no longer intends to pursue 
this issue on appeal, the RO should 
request him to withdraw it (pertaining to 
tinnitus) pursuant to 38 C.F.R. § 20.204 
(1998).  

2.  The appellant should be provided the 
opportunity to present any additional 
arguments or evidence in support of his 
claims, in light of the existing law.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA ear, nose, and throat 
examination, conducted by an appropriate 
specialist.  

The claims file, a separate copy of this 
remand, and copies of the previous and 
amended criteria for rating diseases of 
the ear should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

More specifically, the examiner should be 
provided with a copy of the current 
regulations for rating diseases of the 
ear which were changed in May 1999.  64 
Fed. Reg. 25202 (1999).  Any further 
indicated special studies should be 
conducted.  The current severity of the 
appellant's hearing loss should 
specifically be determined.  The severity 
of the appellant's tinnitus should be 
addressed only if the appellant has 
indicated that he wants to continue his 
appeal on this issue.  The examiner 
should also identify any other 
impairment(s) related to the appellant's 
ear, nose, and throat.  Any opinions 
expressed should be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a compensable rating for bilateral high 
frequency hearing loss, and, if 
necessary, entitlement to an increased 
evaluation for tinnitus based on the 
entire evidence of record.  

6.  The RO should issue a SOC on the 
issue of service connection for Meniere's 
Syndrome.  The RO should readjudicate the 
issue of service connection for Meniere's 
Syndrome.  The RO should determine 
whether the claim is well-grounded.  If 
the RO determines that the claim is well-
grounded, the RO should conduct any 
necessary development in accordance with 
the duty to assist under 38 U.S.C.A. 
§ 5107(a) and then adjudicate the issue 
based on all the evidence.  

7.  The RO should ask the appellant 
whether he wants to continue any of his 
appeals for service connection of 
labyrinthitis, otitis media and externa, 
and/or migraine headaches.  If the 
appellant indicates that he wants to 
continue his appeal on any of these 
issues, the veteran and his 
representative should be furnished an SOC 
containing any applicable laws and 
regulations not previously furnished, and 
the veteran should be given the 
opportunity to respond thereto.  

The RO should readjudicate the issue of 
service connection for labyrinthitis, 
otitis media and externa, and/or migraine 
headaches, depending on which, if any, of 
these issues the veteran wishes to 
continue his appeal.  The RO should 
determine whether any of the claim(s) are 
well-grounded.  If the RO determines that 
the service connection claim(s) is well-
grounded, the RO should conduct any 
necessary development in accordance with 
the duty to assist under 38 U.S.C.A. 
§ 5107(a) and then adjudicate the 
issue(s) based on all the evidence.  

If the appellant no longer intends to 
pursue some or any of these issues on 
appeal, the RO should request him to 
withdraw those appeals he does not wish 
to continue pursuant to 38 C.F.R. § 
20.204 (1998).  

If the benefits requested on appeal, for which a notice of 
disagreement has been filed,  are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

